Opinion issued December 11, 2008










In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00980-CV



IN RE CARL POSTON AND SHEREA POSTON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relators, Carl Poston and Sherea Poston, challenge
the trial court's (1) December 8, 2008, "Order Denying Postons' 'Plea in Abatement.'"  
	We deny the petition for writ of mandamus.
 PER CURIAM


Panel consists of Justices Taft, Nuchia and Higley
 
1.